

CONTRACT AMENDMENT
INTELLECTUAL PROPERTY, CONFIDENTIALITY, NON-COMPETITION, NON-SOLICITATION


This amendment to the employment contract (the "Amendment") is concluded by and
between Coty S.A.S. and Coty S.A.S. whose registered office is located at 14,
rue du Quatre Septembre, 75002 Paris, France, (the "Company") and Simona
CATTANEO ("the Employee") (hereinafter referred to individually as a "Party" and
collectively as the "Parties").


The Company and the Employee have agreed to amend the Employee's employment
contract and any amendments thereto (the "Employment Contract") under the
conditions specified below.


1.Definitions.


For the purposes of the Endorsement:


a. "Company and/or Group Property" means all Company and/or Group property in
the possession, disposal or control of the Employee, including, without
limitation and as the case may be: computers, personal computers, laptops, hard
disks, memory cards, USB sticks and data in any form (including Company or Group
data held on any computer); any home office equipment purchased for or provided
to the Employee by the Company; documents, files and records in any form
(including originals and copies thereof); mobile phones, iPhones and similar
electronic devices; keys, identification and access cards; and any other
documents, materials, equipment or other property of the Company and/or the
Group.
b."Competitive Entity" means any person or entity engaged or about to engage in
any Competitive Activity.
c."Competing Activity" means any commercial, professional or other activity in
the field of perfumes, make-up, cosmetics, hygiene and body care and hair
products that competes in any way whatsoever with any product, service or
activity of the Group for which the Employee has worked or for which he or she
has assumed responsibility during the last two (2) years of his or her
employment with the Company or the Group.
d."Group" means all the companies directly or indirectly affiliated with the
Company and any company with which the Company is directly or indirectly
affiliated.
e."Confidential Information" refers to information disclosed to the Employee or
acquired, obtained, learned or known by the Employee because of, or in the
context of his or her functions within the Company, which is not generally
accessible to players in the sector in which the Company operates or established
on the basis of information that is accessible to the public or made public,
concerning the Company and/or the Group, including, in particular, its
activities, products, processes, systems and services, whether existing or under
development, its customers, distributors and suppliers. The Confidential
Information includes, by way of illustration: Trade Secrets; information
concerning the Company's and/or the Group's business plans or the Company's
and/or the Group's activities, as carried out and planned; past, current and
planned products, processes, systems or services of the Company's Group;
technical recordings on laptops; patent applications not yet published; designs
of machines,equipment, processes and products, including all related drawings
and descriptions; unwritten knowledge and know-how; software, programs and
safety information; user manuals; training materials relating to products and
services; manufacturing and development processes and related costs; cost of raw
materials; selling expenses; delivery costs; production schedules; customer
lists; customer preferences, pricing and cost data; customer purchase and other
records and information relating to customers, including any compilation
thereof; non-publicly available information relating to suppliers and
distributors of the Company and/or the Group; tax and financial information;
mailing lists; product sales data; territory- related



--------------------------------------------------------------------------------



lists; market research; marketing plans; strategic plans; information relating
to compensation and benefits; and any confidential and non-publicly available
information of third parties entrusted to the Company and/or the Group.
Information shall not be deemed to constitute Confidential Information if it
becomes publicly available (as evidenced by a publicly available document) other
than as a result of unauthorized disclosure, use or act by the Employee or on
the Employee's instructions, or by any person receiving such information
directly or indirectly from the Employee.
f."Copyrighted Works" means any intellectual work, including software, that the
Employee has created alone or with third parties in the course of his/her
duties, in connection with the activities of the Company and/or the Group,
during the Term of Employment and for a period of one (1) year thereafter.
g."Invention" means any technical creation, technical solution, improvement,
technology, formula, composition, process, information system, computer hardware
or software, computer application or computer code in the form of source or
object code, design, device, biological material or machine, whether patentable
or not, as well as all related know-how (i) that is developed by the Employee,
alone or with third parties, during the Term of Employment and having a direct
or indirect link with the past, present or planned activities of the Company
and/or the Group at the time of design or which results from, or is inspired by,
any work that the Employee has carried out or could carry out for the Company or
(ii) which is designed by the Employee, alone or with third parties, during the
period of one (1) year following the end of the Term of Employment, on the basis
of Confidential Information.
h."Trade Secret" means any formula, model, device or compilation of exclusive
information or know-how, used in the context of the past, present or planned
activities of the Company and/or the Group or linked to them and which gives the
Company and/or the Group an advantage over its competitors who do not know or do
not use this Trade Secret.


2. Confidentiality. Regardless of his or her general obligation of loyalty, the
Employee shall refrain, during the period of his or her employment with the
Company or at any time thereafter, from disclosing or using, directly or
indirectly, in his or her own interest or for the benefit of any third party,
any Confidential Information. The Employee acknowledges that because of the
value of Confidential Information to the Company and/or the Group, the Employee
must take appropriate measures to maintain its confidentiality and must protect
it from disclosure or use. The Employee undertakes not to take any documents,
items or objects constituting or containing Confidential Information with
him/her when he/she leaves the Company and to return such documents, items or
objects to the Company prior to his/her departure. To the extent that the
Employee is (i) required by law to disclose any Confidential Information, or
(ii) requested by an administrative or judicial authority to disclose any
Confidential Information, the Employee agrees, to the extent permitted by law,
to inform the Company and seek its consent prior to any such disclosure. The
obligations set forth in this Article 2 shall survive the termination of the
Employment Agreement.


3. Ownership of Rights.


a.As part of his/her duties, the Employee may be required to participate in
Works Protected by Copyright at the Company's initiative and under the Company's
direction. The Employee acknowledges that these Works Protected by Copyright
constitute collective works for which the copyright belongs to the Company in
accordance with Article L. 113-5 of the French Intellectual Property Code (CPI).
b.The Employee undertakes to disclose and communicate without delay to the
Company all Works Protected by Copyright of which he or she is the author or
co-author, but which cannot be classified as a collective work within the
meaning of Article L. 113-2 of the CPI. The Employee undertakes to regularize,
at the Company's simple request, the transfer to the Company, free of charge, of
all the economic rights that he or she may hold over



--------------------------------------------------------------------------------



these Works Protected by Copyright. This assignment includes the exclusive right
of reproduction by all means and on all formats and media, the exclusive right
of representation by all means and all processes, and the exclusive right to
adapt and modify the work, including by adding or integrating new elements,
throughout the world, for the entire term of the copyrights provided for by the
provisions of the CPI and the international conventions in force, as well as
their extensions and adaptations.
c.Only the Company shall be entitled to register as a trademark and/or design in
any country the Works Protected by Copyright referred to in sections a) and b)
of this Article.
d.In accordance with article L. 611-7 of the CPI :
i.the patentable Inventions that may be designed by the Employee in execution of
studies or research specifically entrusted to him or her by the Company shall
automatically become the property of the Company. The Employee shall then
receive additional remuneration in accordance with the conditions set forth in
the said Article;


ii.Patentable Inventions which could be conceived by the Employee (i) either in
the course of the performance of his or her duties, (ii) or in the field of the
Company's activities, (iii) or through the knowledge or use of techniques or
means specific to the Company or of data provided by it, will be attributed to
the Company if it so wishes. The Employee will then receive a fair price in
accordance with the conditions set out in the said article;
e.the Employee undertakes to assign to the Company the Inventions designed by
the Employee, alone or with third parties, during the period of one (1) year
following the end of the Employment Term, on the basis of Confidential
Information. The price will be determined according to the conditions applicable
to the fair price defined in article L. 611-7 of the CPI.


4. Assignments and requests. At the request of the Company, during the Term of
Employment or at any time thereafter, the Employee shall, at the Company's
expense (but without any additional compensation being due to the Employee) :
(i) promptly assign to the Company or its designee any right, title or interest
which the Employee may have in any Confidential Information, Invention (and any
patents resulting therefrom) or Copyrighted Works which has not been
automatically assigned to the


Company pursuant to the provisions of Article 3 above; (ii) promptly and fully
assist the Company in the preparation and filing of any patents, copyrights,
trademarks or other applications for the protection of any Inventions or
Copyrighted Works and (iii) promptly execute all legal documents, swear all
oaths and take all lawful actions that the Company may require in connection
with the protection of any Confidential Information, Inventions or Copyrighted
Works.


5. Disclosure of Inventions.


a.The Employee declares that there are no unpatented inventions created or
developed by the Employee prior to his/her employment with the Company that
relate to the past, present or planned activities of the Company's Group, with
the exception of those listed in Appendix A hereto, which (provided that it is
shown that they were so created or developed) are excluded from the scope of the
Amendment.


b.The Employee agrees to promptly inform the Company of any Inventions,
developed by the Employee, alone or with third parties, during the Term of
Employment or for a period of one (1) year thereafter, whether or not the
Employee believes that they constitute Inventions within the meaning of the
Amendment and whether or not the Employee believes that they are patentable.





--------------------------------------------------------------------------------



c.The Company agrees to receive and review Inventions so disclosed by the
Employee under this Article 5 on a confidential basis.


6. Return of Company Property. When the Employee leaves the Company's employ for
any reason, or at any time at the request of the Company, the Employee shall
promptly return to the Company all Company and Group Property. The Employee
agrees to notify the Company of any Company or Group Property which cannot be
returned to the Company due to loss or destruction.


7. Exclusive. During the performance of the Employment Contract, the Employee
shall devote all of his or her work and activities to the Company and shall
therefore refrain, without the Company's prior written consent, from engaging in
any other professional activity, either for his or her own account or for that
of a third party.


8. Non-employment. For a period of 12 months from the date of his or her
effective departure from the Company, the Employee shall refrain, directly or
indirectly, on his or her own behalf or on behalf of a third party, from
soliciting an individual employee or corporate officer of the Company or the
Group to offer him or her a job, or from attempting by any means whatsoever to
induce any employee of the Company or the Group to terminate his or her
functions for the Company or the Group.


9. Non-compete. Given the nature and importance of the functions performed by
the Employee within the Company, the information and knowledge that he or she
has or may acquire within the Company, his or her training and experience, as
well as the particularly competitive situation of the market in which the
Company operates, the Employee shall refrain, without the Company's prior
written consent, from terminating the Employment Contract by either of the
Parties, for any reason whatsoever:


a.to own or acquire directly or indirectly an interest in a company carrying on
a business that competes with the Company or one of the Group's companies;


b.to enter the service, in particular as an employee, corporate officer or
consultant of a company competing, directly or indirectly, with the activities,
services and products of the Company or one of the Group's companies;


c.to create or take over, directly or indirectly, through an intermediary, an
activity of the same nature or a similar activity or to collaborate directly or
indirectly, in particular as an employee, corporate officer or consultant in
such an activity and, more generally, in any activity related to the Company's
sector of activity;


d.to solicit or approach, directly or indirectly, any client, business partner
of the Company or one of the companies in the Group, or any individual or legal
entity having a business relationship with the Company (supplier or other) or
with the Group, with which the Employee has been in contact during the 12 months
preceding the last day worked by the Employee under the Employment Contract for
purposes other than the development of the Company, and in particular for the
purpose of encouraging them to cease their business relations with the Company
or one of the companies in the Group.


This prohibition of competition is applicable for a period of 6 months from the
termination of the Employment Agreement and applies to the following
geographical area: all countries for which the Employee has carried out an
activity on behalf of the Company in the 24 months preceding the date of
termination of the Employment Agreement.


In consideration of this non-competition obligation, the Employee will receive
for 6 months a gross monthly indemnity equal to 2/3 of his or her average gross
monthly remuneration, calculated on the basis of the basic fixed gross
remuneration, as defined by the Employment Contract and received during the last
12 months prior to the notification of the termination.





--------------------------------------------------------------------------------



In the event of a breach of this clause, the Employee shall pay the Company a
sum set by mutual agreement at 6 times 2/3 of his/her average gross monthly
remuneration, calculated on the basis of his/her basic gross fixed remuneration,
as defined by the Employment Contract and received during the last 12 months
prior to notification of the termination. The Company will then be released from
its commitment to pay the financial consideration.


The payment of this indemnity by the Employee shall not deprive the Company of
its right to sue the Employee for compensation for the loss actually suffered
and to order, under penalty, the cessation of the competitive activity and the
reimbursement of the sums paid by the Company to the Employee pursuant to this
non-competition clause.


In accordance with the provisions of the Collective Agreement, the Company may
unilaterally remove the non-competition clause during the execution of the
Employment Contract, it being specified that, in accordance with the terms of
the Collective Agreement, such removal will only take effect if the Employee is
not dismissed within one year from the notification of said removal.


In accordance with the provisions of the Collective Agreement, if the Company
terminates the Employment Contract, for any reason whatsoever, it may, with the
agreement of the person concerned, release him/her in writing from his/her
non-competition obligation at the time of notification of the termination. In
this case, the monthly indemnity previously provided for will be paid to the
Employee for a period of 3 months from the effective termination of the
Employee's duties within the Company.


In accordance with the provisions of the Collective Agreement, if the Employee
breaches the Employment Contract, he or she must explicitly remind his or her
employer in writing of the existence of this non- competition clause. The
Company will then have a period of three weeks to discharge the non- competition
indemnity provided for above by releasing the Employee in writing from his or
her non- competition obligation. In this case, the monthly indemnity previously
provided for will be paid to the Employee for a period of 3 months from the
effective termination of the Employee's duties within the Company.


In the event of a conventional termination of the Employment Contract, the
Employee and the employer may agree on the lifting of the non-competition
obligation by an express mention in the termination form.


10. Agreements with Previous Employers. The Employee represents and warrants
that, with the exception of the agreements listed in Schedule B attached hereto
(copies of which the Employee has provided to the Company), there are no
agreements, oral or written, between the Employee and a Previous Employer (or
any other third party) involving a non-competition, non-solicitation obligation,
or otherwise limiting the Employee's ability to enter into the Amendment or to
comply with the terms and conditions of his or her employment with the Company.
The Employee further agrees that the Company expects the Employee to respect and
protect the confidential information and trade secrets, if any, of his or her
previous employers and not to disclose such information to the Company and not
to use such information in the course of his or her employment with the Company
unless such information is no longer confidential or unless such previous
employer (or any other third party) has consented to the Employee's use of such
information. The Employee understands and agrees that the Company shall rely
upon and accept the accuracy and truthfulness of the Employee's representations
and warranties hereunder.


11. Breach of Contract - Notice Period. The Employment Agreement may be
terminated by either of the Parties in accordance with the legal and contractual
provisions in force and subject to compliance with a notice period of three
months (3 months) (the "Notice Period"); it being understood, however, that the
Company shall not be required to comply with this notice period if the
termination of the Employment Agreement is due to serious or gross negligence on
its part. This does not apply during the Trial Period during which the legal and
contractual provisions specific to the Trial Period and the related Notice
Period will apply.





--------------------------------------------------------------------------------



12. Reasonableness of Restrictions. The Employee acknowledges that in view of
the nature of his or her duties, his or her access to Confidential Information
of the Company and the Group, as well as his or her relations with customers,
prospects, service providers and employees, the restrictions set forth in
Articles 7, 8 and 9 of the Amendment are reasonable and necessary to protect the
interests of the Company. The Employee further expressly acknowledges that the
restrictions provided for herein are neither unreasonable nor overly restrictive
and that they are not an obstacle to the Employee's return to a job or
remunerated activity in accordance with his/her skills after the termination of
the Employment Agreement.


13. Notifications. Notices hereunder shall be delivered in writing by registered
mail with return receipt requested, postage prepaid, to the following addresses:


–To the Employee, at the last address known to the Company.


–To the Company, at the address of its registered office, for the attention of
the Human Resources Department.


14. Applicable law; Jurisdiction. The Rider shall be governed by French law. All
disputes arising from the Rider shall be brought before the competent French
courts. The Parties hereby accept the exclusive jurisdiction of said French
courts and the service procedure provided for by French law. Each Party
irrevocably waives its right to challenge and question the exclusive
jurisdiction of the French courts.


15. Waiver. The Company's failure to seek enforcement of any provision of the
Rider under any circumstances or for any period of time shall not be construed
as a waiver of such provision or of the Company's right to seek enforcement of
such provision in the future, subject to the applicable statute of limitations.


16. Autonomy of clauses. If a court finds any part of the Rider to be invalid or
unenforceable, the remaining provisions of the Rider shall not be affected
thereby and shall remain in full force and effect regardless of the invalid
provisions. If the final judgment of a court of competent jurisdiction or other
authority finds any of the terms to be invalid or unenforceable, the Parties
agree that the court or authority so finding shall have the power to reduce the
scope, duration, extent or enforceability of the term or provision, to delete
specific words or phrases, or to replace the invalid, void or unenforceable
terms or provisions with valid and enforceable terms or provisions that reflect
as nearly as possible the intent of the invalid or unenforceable terms or
provisions.


17. Entire Endorsement. The Amendment contains the entire agreement of the
Parties with respect to its subject matter, and fully replaces all previous
agreements, exchanges, or commitments having the same subject matter, whether
written or verbal, between the Employee and the Company or any Company of the
Group. The other provisions of the Employment Contract remain identical.


18. Copies. The Endorsement is signed in two original copies.


19. Reconnaissance. The Employee acknowledges that he/she has carefully read and
fully understood the Rider. The Employee further acknowledges that he/she has
had sufficient time to make the decision to sign the Rider and to seek the
services of independent counsel if he/she so desires. The Employee further
acknowledges that he/she entered into the Amendment voluntarily, knowingly and
without compulsion and that neither the Company nor any of its officers,
directors, employees, agents or representatives have made any representation
contrary to the provisions of the Amendment.

















--------------------------------------------------------------------------------



In two original copies Location: Paris
Date: 2 JANUARY 2020


For the Company: Coty SAS





/s/ Robert Garcia


Last name, First name: Garcia Robert


Quality : HR Lead France




Location: Paris
Date: 2 JANUARY 2020









/s/ Simona Cattaneo


The Employee
Last name, First name : CATTANEO Simona







